Citation Nr: 0725986	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for aphakia of the left 
eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected left eye disability.  This 
case was previously before the Board in December 2004, at 
which time it was remanded to ensure due process and for 
additional development of the record.  As the requested 
development has been completed, the case is again before the 
Board for appellate consideration.  

The Board notes that, based on the findings of a Department 
of Veterans Affairs (VA) examination, the RO, in a May 2007 
rating action, granted service connection for ptosis of the 
left eye, and assigned a 30 percent evaluation for it.  

In addition, in its December 2004 determination, the Board 
denied the veteran's claim for an increased rating for post-
traumatic stress disorder.  Accordingly, this decision is 
limited to the issue set forth on the previous page.


FINDING OF FACT

The veteran is service-connected for aphakia only in the left 
eye, and the eye has not been enucleated.  


CONCLUSION OF LAW

A rating in excess of 30 percent for aphakia in the left eye 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6029 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  A 
March 2006 letter provided information concerning the 
evidence needed to establish a disability rating and 
effective date.  The issue was last readjudicated in May 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, service medical records, VA medical 
records, and the report of a VA examination.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

VA law permits compensation for a combination of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, recent intra-ocular hemorrhage, and detachment of 
the retina, in chronic form, and an unhealed injury to the 
eye are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuation of active pathology.  
The minimum rating during active pathology is 10 percent.  
Diagnostic Code 6009 (2006).

A 30 percent evaluation may be assigned for unilateral or 
bilateral aphakia.  The Note following Diagnostic Code 6029 
indicates that the 30 percent evaluation prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition, and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  Diagnostic Code 6029.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2006).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating.  38 C.F.R. § 4.75 (2006).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility. 38 C.F.R. § 4.79.

Consideration of the codes for impairment of vision is not 
warranted, as the veteran already possesses the maximum 
rating available when only one eye is service-connected, and 
the veteran is not blind in both eyes.  The Board 
acknowledges that the corrected visual acuity in his left eye 
was 20/400 and 20/200 (pinhole) in May 2002.  Visual acuity 
was count fingers at three feet in January 2006.  The Board 
also notes that the September 2006 VA examination disclosed 
that the veteran's uncorrected visual acuity was hand motion 
at distance and "unable" at near.  It must be observed, 
however, that the veteran's corrected visual acuity in his 
nonservice-connected right eye was 20/20 on several occasions 
in 2002, and again in January 2006.  His corrected visual 
acuity in the right eye on the September 2006 VA examination 
was 20/20 at distance and 20/25+ near.  Clearly, the veteran 
is not blind in his nonservice-connected right eye.  Finally, 
it must be observed that there is no clinical evidence of 
anatomical loss of the left eye.  Thus, a higher rating based 
on impairment of visual acuity is not in order.  

Similarly, there is no basis for a rating in excess of 30 
percent based on visual field impairment.  The Board notes 
that 30 percent is the maximum rating that may be assigned 
under Diagnostic Code 6080 for a visual field impairment of 
one eye.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his left eye 
disability.  In contrast, the Board concludes that the 
medical findings on examination are of greater probative 
value.  The Board finds, accordingly, that the preponderance 
of the evidence is against the claim for an increased rating 
for aphakia in the left eye.


ORDER

An increased rating for aphakia of the left eye is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


